                                                                    United States District Court
                                                                        Southern District of Texas

                                                                           ENTERED
                  IN THE UNITED STATES DISTRICT COURT                   February 27, 2020
                   FOR THE SOUTHERN DISTRICT OF TEXAS                   David J. Bradley, Clerk
                            HOUSTON DIVISION


ALEJANDRO GONZALES,                    §
BOP #21449-078,                        §
                                       §
                   Plaintiff,          §
                                       §
V.                                     §        CIVIL ACTION NO. H-19-3111
                                       §
DISTRICT COURT OF                      §
BRAZORIA COUNTY, et al.,               §
                                       §
                  Defendants.          §




                         MEMORANDUM OPINION AND ORDER



        The plaintiff, Alejandro Gonzales (BOP #21449-078), has filed
a    Prisoner    Civil    Rights   Complaint    under    42    U.S.C.      §     1983
("Complaint") (Docket Entry No. 1) against the District Court of
Brazoria County and the Court of Appeals for the State of Texas
located in Houston.         Gonzales has supplemented his Complaint by
providing a response to the court's Order for More Definite
Statement ("Plaintiff's Response") (Docket Entry No. 8).                   Because
Gonzales is a prisoner who proceeds in forma pauperis, the court is
required to scrutinize the claims and dismiss the Complaint, in
whole    or in    part,    if it   determines    that    the    Complaint          "is
frivolous, malicious, or fails to state a claim upon which relief
may be granted" or "seeks monetary relief from a defendant who is
immune from such relief."            28 U.S.C.    §     1915A(b);   28 U.S.C.
§   1915 (e) (2) (B).   After considering all of the pleadings, the court
concludes that this case will be dismissed for                       the reasons
explained below.


                                 I.   Background

       Since July 23, 2013, Gonzales has been in federal custody as
the result of drug-trafficking charges filed against him in the
United States District Court for the Eastern District of Texas,
Beaumont Division.        Gonzales was accused of conspiracy to distrib-
ute    more     than    one   controlled     substance,    including    cocaine,
marijuana, and methamphetamine. 1            Gonzales was convicted of those
charges       and   sentenced   to    270    months   in   federal    prison   on

January 30, 2014. 2
       Gonzales, who remains in custody of the United States Bureau
of Prisons ("BOP"), has filed a Complaint against the District
Court of Brazoria County located in Angleton, Texas, and the Court
of Appeals for the State of Texas located in Houston. 3                His claims
stem from the failure of state officials to prosecute him on
criminal charges that were filed against him in Brazoria County. 4



      Plaintiff's Response, Docket Entry No. 8, pp. 1-2.
       1
                                                          For
purposes of identification, all page numbers refer to the
pagination imprinted by the court's electronic filing system,
CM/ECF.

      Id. at 2 (listing Criminal No. l:13-cr-00055-003 as the case
       2

number for his federal conviction and sentence)
       3
           Complaint, Docket Entry No. 1, p. 4.
       4
           Id. at 5.
                                       -2-
Gonzales explains that the Brazoria County Sheriff's Department

obtained an arrest warrant for him in 2013, but that he was not
arrested or prosecuted on those charges in Brazoria County District
Court. 5        Instead,   Gonzales was taken into federal custody and
prosecuted        in   federal   court    on     the   above-referenced     drug­
trafficking charges.6
      Gonzales does not provide details about the nature of the
charges or the warrant for his arrest that was obtained by the
Brazoria County Sheriff's Department in 2013.               Gonzales references
Brazoria County Case No. 202840W, 7 which appears related to a
charge of assault causing bodily injury to a family member. 8
Public      records    reflect   that    those    charges    were   filed   as   a
misdemeanor in Brazoria County Court at Law #3,                     and not in
Brazoria County District Court.9
      In October of 2017          Gonzales sent a        "Motion for Default
Judgment and Failure to Prosecute"                to the District Court of
Brazoria County in an effort to vacate the arrest warrant against


      5
          Plaintiff's Response, Docket Entry No. 8, p. 2.
     6
          Id.
     7
          Complaint, Docket Entry No. 1, p. 3.
     8
      See State of Texas, County of Brazoria Court Records Inquiry,
located at: https://pubweb.brazoriacountytx.gov (last visited
Feb. 26, 2020). The only charges against Gonzales that the court
could locate in Brazoria County were assault charges filed in Cause
No. 202840.


                                         -3-
him and have any pending state court criminal charges dismissed,

invoking his right to a speedy trial and the Interstate Agreement
on Detainers Act. 10    When Gonzales received no response, he filed
a "Second Request for Default Judgment" on December 2, 2017, for
the State's failure to prosecute him in a timely manner. 11 In March
of 2018 Gonzales filed a "Third Request for Default Judgment,"
invoking the same grounds and requesting an order of dismissal with

prejudice concerning the state court charges against him. 12
     Gonzales contends that his requests were not "processed" or
acted upon by the District Court of Brazoria County and that, to
date, his submissions have been ignored without any ruling. 13    In
August of 2018 Gonzales attempted to file an "appeal" with the

Court of Appeals for the State of Texas in Houston, but again he
received no response. 14    Invoking 42 U.S.C. § 1983, Gonzales now
asks this court to order the District Court of Brazoria County to
take action on his requests for a default judgment and to "dismiss"


     10
          Plaintiff's Response, Docket Entry No. 8, p. 3.




      Id. at 6-8. The court asked Gonzales to clarify whether his
     14

appeal was filed with the First Court of Appeals or the Fourteenth
Court of Appeals, both of which are located in the same building in
downtown Houston, but he responded only that he mailed his
submission to "301 Fannin Street, Houston, Texas 77002-2066." Id.
at 6.
                                  -4-
any   state     court    criminal       charges    against   him   for   lack   of
prosecution. 15

                                  II.   Discussion

      Although Gonzales invokes the civil rights statute found at
42 U.S.C. § 1983, he seeks injunctive relief that is in the nature

of a writ of mandamus.           The federal mandamus statute provides that
district courts shall have "original jurisdiction of any action in
the nature of mandamus to compel an officer or employee of the
United States or any agency thereof to perform a duty owed to the
plaintiff."       28    u.s.c.    §   1361.     Both the District Court for
Brazoria County and the Court of Appeals in Houston are state
agencies operated by state or local officials, not by officers or
employees of the United States.               This court has no power to grant
injunctive relief or issue federal writs of mandamus to direct
state officials in the performance of their duties.                 See Moye v.
Clerk, DeKalb County Superior Court, 474 F.2d 1275, 1275-76 (5th
Cir. 1973).
      Accordingly, the Complaint will be dismissed pursuant to 28
U.S.C. § 1915(e)(2)(B) as frivolous and for failure to state a
claim upon which relief may be granted.               See Johnson v. Bigelow,
239 F. App'x 865 (5th Cir. 2007) (per curiam) (affirming the
dismissal as frivolous of a prisoner's request for injunctive


      15
           Complaint, Docket Entry No. 1, p. 4.
                                         -5-
relief under 42 U.S.C.       §   1983 against a state judge because "the
federal courts have no authority to direct state courts or their
judicial officers in the performance of their duties").

                      III.       Conclusion and Order

      Based on the foregoing, it is ORDERED that the Prisoner's

Civil Rights Complaint filed by Alejandro Gonzales (Docket Entry

No.   1)   is   DISMISSED    with    prejudice   pursuant   to   28   U.S.C.

§ 1915(e) (2) (B) as frivolous and for failure to state a claim upon
which relief may be granted.

      The Clerk is directed to provide a copy of this Memorandum

Opinion and Order to the plaintiff.          The Clerk will also send a

copy to the Three Strikes List at Three_Strikes@txs.uscourts.gov.

      SIGNED at Houston, Texas, on this 27th day of February, 2020.




                                                   SIM LAKE
                                     SENIOR UNITED STATES DISTRICT JUDGE




                                      -6-
